Case: 13-11792   Date Filed: 05/22/2014   Page: 1 of 8


                                                          [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-11792
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 9:12-cv-80436-DTKH



GARRETT TELFAIR,
TRAVIS TELFAIR,

                                                          Plaintiffs-Appellants,

                                   versus

FEDERAL EXPRESS CORPORATION,

                                                           Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (May 22, 2014)

Before TJOFLAT, JORDAN, and FAY, Circuit Judges.

PER CURIAM:
              Case: 13-11792     Date Filed: 05/22/2014    Page: 2 of 8


      Garrett Telfair and Travis Telfair (collectively, “the Telfairs”) appeal the

district judge’s order granting summary judgment for Federal Express Corporation

(“FedEx”), in its action alleging racial discrimination, in violation of 42 U.S.C.

§ 1981, the Florida Civil Rights Act of 1992 (“FCRA”), Fla. Stat. § 760.01(1)(a),

and religious discrimination and failure to accommodate, in violation of FCRA.

We affirm.

                                I. BACKGROUND

      The Telfairs are African-American males and practicing Jehovah’s

Witnesses. In early 2009, while working as part-time couriers for FedEx in Palm

Beach, Florida, the Telfairs learned they would be “redeployed” from a Monday-

through-Friday work schedule to a Tuesday-through-Saturday schedule, resulting

from a decrease in workloads on Mondays. Under FedEx’s redeployment policy,

affected employees could, in order of seniority, select from other available

positions or elect to take 90 days of unpaid leave. Employees, who took the 90-

day leave and did not find another position with FedEx, would be considered to

have resigned voluntarily at the end of the 90-day period. Before the effective date

of the redeployment, the Telfairs informed FedEx they could not work on

Saturdays because of religious obligations. Both offered to work only Tuesday

through Friday.




                                          2
                Case: 13-11792      Date Filed: 05/22/2014      Page: 3 of 8


       FedEx denied the Telfairs’ request to continue working as couriers with

Saturdays off, but offered the them “handler” positions. Handler positions would

have entailed Monday-through-Friday schedules, but would have resulted in pay

cuts from $22.53 to $17.35 per hour. The Telfairs declined the handler-position

offers and were placed on 90-day leaves of absence effective March 10, 2009,

following which they were given additional extensions of several weeks to seek

open positions. During this time, at least 56 part-time positions, including several

courier and handler positions with pay rates ranging from $16.78 to $22.53 per

hour, were open at FedEx facilities throughout South Florida. The Telfairs did not

apply for any of these open positions. Both men were deemed to have resigned

voluntarily on August 3, 2009.

       In May 2012, the Telfairs filed an amended complaint against FedEx and

asserted claims of racial and religious discrimination. They argued FedEx’s

actions resulted in their constructive discharge and discriminated against them

based on their religious beliefs, while similarly situated individuals outside of their

class were provided with accommodations. FedEx moved for summary judgment

on all claims and argued the Telfairs had not made prima facie cases of race or

religion discrimination or a hostile work environment. 1 FedEx also contended (1)

the Telfairs had not established a bona fide religious belief prevented them from

       1
         The Telfairs withdrew their hostile-work-environment claims during oral argument on
their summary judgment motions.
                                              3
                 Case: 13-11792   Date Filed: 05/22/2014   Page: 4 of 8


working on Saturdays, and (2) it had accommodated reasonably their purported

bona fide religious beliefs by offering them handler positions and by providing a

leave of absence to find other suitable positions.

      The district judge granted FedEx’s motions for summary judgments on all

claims and concluded the Telfairs had not established prima facie race or religion

discrimination claims. Regarding the Telfair’s failure-to-accommodate claims, the

judge concluded the Telfairs had submitted sufficient evidence to create triable

issues as to whether: (1) their sincere, bona fide religious beliefs conflicted with an

employment requirement; (2) they had informed FedEx of their beliefs and the

conflict; and (3) they had suffered adverse employments actions. The judge,

however, found FedEx had offered accommodations that were reasonable as a

matter of law.

      The Telfairs’ challenges on appeal concern only their religious-

accommodation claims. They argue the district judge erred when he concluded

(1) no genuine issue of material fact existed concerning the reasonableness of

FedEx’s proffered religious accommodations, and (2) those accommodations were

reasonable as a matter of law. The Telfairs contend the accommodations offered

by FedEx were unreasonable, because they would have entailed less pay or longer

commutes, would have impacted their prospects for promotion negatively, and

would have resulted in a loss of seniority of six months. The Telfairs further assert


                                           4
              Case: 13-11792     Date Filed: 05/22/2014    Page: 5 of 8


FedEx submitted no evidence it had investigated the feasibility of their proposed

accommodations.

                                  II. DISCUSSION

      We review a district judge’s order granting summary judgment de novo and

view all of the facts in the record in the light most favorable to the non-moving

party. Brooks v. Cnty. Comm’n, 446 F.3d 1160, 1161-62 (11th Cir. 2006).

Summary judgment is appropriate when there is no genuine issue as to any

material fact and the moving party is entitled to judgment as a matter of law. Id.;

Wilson v. B/E Aerospace, Inc., 376 F.3d 1079, 1085 (11th Cir. 2004); Fed. R. Civ.

P. 56(a). A genuine factual dispute exists if a jury could return a verdict for the

non-moving party. Wilson, 376 F.3d at 1085.

      Under FCRA, it is unlawful for an employer to discharge any individual, or

to otherwise discriminate against any individual, with respect to compensation,

terms, conditions, or privileges of employment, because of his or her religion. Fla.

Stat. § 760.10(1)(a). Decisions construing Title VII of the Civil Rights Act of

1964 (“Title VII”) are applicable when considering claims brought under FCRA,

which was patterned after Title VII. See Harper v. Blockbuster Entm’t Corp., 139

F.3d 1385, 1387, 1389-90 (11th Cir. 1998). To establish a prima facie religious-

accommodation claim, a plaintiff must present evidence sufficient to prove: (1) he

had a bona fide religious belief that conflicted with an employment requirement;


                                           5
                Case: 13-11792      Date Filed: 05/22/2014      Page: 6 of 8


(2) he informed his employer of his belief; and (3) he was discharged for failing to

comply with the conflicting employment requirement. 2 Walden v. Ctrs. for

Disease Control & Prevention, 669 F.3d 1277, 1293 (11th Cir. 2012).

       If the plaintiff establishes a prima facie case, the burden shifts to the

defendant to show it is unable to accommodate reasonably the plaintiff’s religious

observance or practice without undue hardship to the defendant. See id. A

reasonable accommodation is one that eliminates the conflict between employment

requirements and religious practices. Id. An employer need not give an employee

a choice among several accommodations; nor is the employer required to provide

an employee with the employee’s preferred accommodation or show undue

hardship resulting from alternative accommodations proposed by the employee.

Id. at 1293-94.

       In Walden, we found an employer satisfied its obligation of providing a

reasonable accommodation to an employee by encouraging the employee to obtain

new employment with the company and offering the employee assistance in

obtaining a new position. See id. We further recognized the employee had failed

to comply with her own duty to make a good-faith attempt to accommodate her

needs through the offered accommodation, which had been triggered by the

employer’s offer of a reasonable accommodation. See id. at 1294.

       2
      Because neither party asserts otherwise, we assume, without deciding, that a religious-
accommodation claim is cognizable under FCRA.
                                              6
                Case: 13-11792        Date Filed: 05/22/2014       Page: 7 of 8


       FedEx provided a reasonable accommodation to the Telfairs, when it offered

them different positions that satisfied their scheduling criteria and provided them

with a 90-day period and an additional extension of several weeks in which to

secure other employment with the company. 3 See id. at 1293-94. Thus, FedEx

was not required to accept any of the Telfairs’ alternative accommodation requests

or show those requests would result in undue hardship. See id.

       The Telfairs have cited no binding authority for their argument that FedEx’s

offer to move them to handler positions was an unreasonable accommodation,

because the positions would have entailed a pay cut of approximately 23%. They

similarly have cited no binding authority for their assertions that the longer

commutes associated with some open positions, for which they have submitted no

evidence, or the potential loss of seniority for six months rendered FedEx’s

redeployment policy an unreasonable accommodation. Other than their own

assertions, the Telfairs have shown nothing in the record to support their

contention that transferring to another position would have imposed additional

barriers to promotion. The Telfairs’ speculation that no other position would have

guaranteed they would not have to work on Saturdays similarly is unsupported by

the record, especially given their failure to apply for any other positions. See id. at

       3
         The Telfairs’ allegation that they were deemed to have resigned on June 10, 2009, at the
end of their initial 90-day leave period, is unsupported by the record. To the contrary, on August
3, 2009, FedEx informed them, as of that date, they were deemed to have resigned voluntarily,
because of their failure to secure other positions with FedEx.
                                                7
             Case: 13-11792    Date Filed: 05/22/2014   Page: 8 of 8


1294 (noting an employer’s offer of a reasonable accommodation triggers a duty

on the part of an employee to make a good-faith attempt to accommodate his needs

through the offered accommodation). Accordingly, the Telfairs have failed to

show genuine issues of material fact sufficient to preclude summary judgment on

their religious-accommodation claims against FedEx.

      AFFIRMED.




                                        8